lN THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

AMOS JAMES SlNGLETON, : Civil No. 3:17-cv-220
Piainiirf § (Judge iviariani)
v. c
DR. ROBERT BEADLE, et al.,
Defendants
MEMORANDUM
l. Background
Plaintiff Amos James Singleton (“Plaintiff’), an inmate currently confined at the State
Correctiona| institution at Benner, in Bellefonte, Pennsylvania (“SCl-Benner") filed the
instant civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1). The remaining claims are
allegations that Defendants Bead|e and Habovich violated Plaintiffs Fifth, Eighth, and
Fourteenth Amendment rights by failing to provide him with adequate dental care.
Presently pending before the Court are two identical motions to compel discovery
filed by Plaintiff. (Docs. 50, 51). For the reasons set forth below, the Court will deny the
motions.

l|. Standard of Review

 

A party who has received evasive or incomplete discovery responses may seek a
court order compelling disclosure or discovery of the materials sought. See FED. R. Civ. P.

37(a). The moving party must demonstrate the relevance of the information sought to a

 

particular claim or defense. The burden then shifts to the opposing party, who must
demonstrate in specific terms why a discovery request does not fall within the broad scope
of discovery or is otherwise privileged or improper. Goodman v. Wagner, 553 F. Supp. 255,
258 (E.D. Pa. 1982).

Generally, courts afford considerable latitude in discovery in order to ensure that
litigation proceeds with “the fullest possible knowledge of the issues and facts before trial.”
Hickman v. Taylor, 349 U.S. 495, 501 (1947). The procedural rule defining the scope and
limits of discovery provides that:

Parties may obtain discovery regarding any nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the

case, considering the importance of the issues at stake in the action, the

amount in controversy, the parties’ relative access to relevant information, the

paities’ resources, the importance of the discovery in resolving the issues,

and whether the burden or expense of the proposed discovery outweighs its

likely benefit. information within this scope of discovery need not be

admissible in evidence to be discoverable
FED. R. Civ. P. 26(b)(1). “[A]ll relevant material is discoverable unless an applicable
evidentiary privilege is asserted The presumption that such matter is discoverable,
however, is defeasible." Pearson v. Miller, 211 F.2d 57, 65 (3d Cir. 2000). Furthermore,
the court may limit discovery where: “(i) the discovery sought is unreasonably cumulative or
duplicative, or can be obtained from some other source that is more convenient, less
burdensome, or less expensive; (ii) the party seeking discovery has had ample opportunity

to obtain the information by discovery in the action; or (iii) the proposed discovery is outside

2

 

 

the scope permitted by Rule 26(b)(i)." FED. R. Civ. P. 26(b)(2)(c).
lll. Discussion

ln the instant motions to compel discovery, Plaintiff requests that the Court order
Defendants to provide him with free copies of all of his dental records from the year 2000 to
the present. (Docs. 50, 51). Plaintiff contends that because he is indigent, he cannot afford
to copy all of the requested documents (ld.). As such, it is apparently Plaintiffs belief that
he is being deprived of access to the requested discovery materials. Plaintiff, however, is
mistaken. Federal Rule of Civil Procedure 34 requires Defendants to “produce and permit
the requesting party . . . to inspect [and] copy . . . any designated documents." FED. R. Civ.
P. 34(a)(i)(A). The Rule does not require Defendants to provide those copies free of
charge.

Defendants represent that they have provided Plaintiff with a copy of the pertinent
dental records, free of charge. (Doc. 52, p. 3). Additionally, Plaintiff can inspect any
additional dental records by simply complying with the Department of Corrections’ policy.
(Id.). He has the ability to copy any documents he wishes for a photocopying charge, and
may review and take notes on any documents he wishes. Plaintiffs access to the
requested discovery materials is not being impeded by Defendants. lt is not Defendants’
responsibility to provide copies of the documents to Plaintiff free of charge, Kershner v.

Mazurkiewicz, 670 F.Zd 440, 445 (3d Cir. 1982) (ho|ding that even prisoners proceeding in

 

forma pauperis are expected to pay for the incidental costs of their litigation). lndeed, it is
well-settled that litigants generally bear their own litigation expenses. Tabron v. Grace, 6
F.3d 147, 159 (3d Cir. 1993); Boring v. Kozakiewicz, 833 F.2d 468, 474 (3d Cir. 1987).
“There is no provision in the statute [28 U.S.C. § 1915(b)] for the payment by the
government of the costs of deposition transcripts, or any other litigation expenses, and no
other statute authorizes courts to commit federal monies for payment of the necessary
expenses in a civil suit brought by an indigent litigant.” Tabron, 6 F.3d at 159; see also
Victor v. Lawler, 2010 WL 2326248, *3-*4 (M.D. Pa. 2010) (the law is well-settled that pro
se litigants must pay for the expenses involved in their civil actions); Toliver v. Community
Action Commission to Help the Economy, Inc., 613 F. Supp. 1070, 1072 (S.D.N.Y. 1985)
(“[t]here [is] no clear statutory authority for prepayment of discovery costs” pursuant to 28
U.S.C. § 1915). Accordingly, Plaintiffs request for free copies of his dental records will be
denied.
|l|. Conclusion

Based on the foregoing, Plaintiffs motions to compel (Docs. 50, 51) will be denied.

A separate Order shall issue.

    

Date: January A/Z ,2019

 

§an Djvi/ariani
United States District Judge

4

 

